DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-20 are pending and examined below. This action is in response to the claims filed 8/25/20.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 5, 9-12, 14-15, 17, and 20 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Krishnan (US 2019/0156134).

Regarding claims 1, 9, and 20, Krishnan discloses a system for improving performance, reliability, learning and safety of autonomous vehicle sensors including a system for controlling operation of an autonomous vehicle, the system comprising (Abstract): 
one or more sensors, each sensor of the one or more sensors being configured to operate in accordance with a field of view volume, the field of view volume representing a space surrounding the autonomous vehicle within which the sensor is expected to detect objects at a confidence level higher than a predefined confidence threshold (¶297 -  sensors like LIDAR, radar, ultrasonic, and cameras corresponding to the recited one or more sensors adjusting scanning cone/zoom corresponding to the recited FOV volume where features not captured due to obstructions corresponding to the recited expected detections to be higher than a predefined confidence threshold since not detecting objects that should be detected has 0 confidence level); 
one or more processors coupled to the one or more sensors; and a memory coupled to the one or more processors and having stored thereon instructions that, upon execution by the one or more processors, cause the one or more processors to perform operations comprising (¶111, ¶216, and ¶276): 
identifying a plurality of operational design domains (ODDs) for the autonomous vehicle, wherein each ODD includes at least one of an environmental condition, a geographical condition, a time-of-day condition, a traffic condition, or a roadway condition, and wherein each ODD is associated with a predetermined field of view volume for at least one of the one or more sensors (¶297 – identifying features on a sidewalk corresponding to the recited environmental/roadway conditions and identification of age range of children and faces of what appear to be children corresponding to the recited environmental condition where zoom to determine facial features of children corresponding to the recited predetermined field of view volume for the associated condition corresponding to the recited ODD); 
associating the autonomous vehicle with a first ODD of the plurality of ODDs (¶297 – default state and sensor configuration corresponding to the recited first ODD); 
detecting a change in an operating environment of the autonomous vehicle; in response to the detecting, associating the autonomous vehicle with a second ODD of the plurality of ODDs (¶297 – detect features on sidewalks that are not captured due to obstructions, where these features appear only when the vehicle is very close to the feature or faces of what appear to be children corresponding to the recited detecting change in operating environment and associating it with a second ODD); 
in response to the autonomous vehicle being associated with the second ODD, operating the at least one sensor using the predetermined field of view volume associated with the second ODD (¶297 – changing the scanning cone angle of LIDAR or changing zoom of a video camera corresponding to the recited operating sensor using a predetermined FOV volume associated with a second ODD).

Regarding claim 2, Krishnan further discloses detecting the change in the operating environment of the autonomous vehicle comprises detecting the change in the operating environment of the autonomous vehicle using at least one of the one or more sensors (¶297 – LIDAR detects obstructions or camera detects humans corresponding to the recited detecting change in the operating environment).

Regarding claim 3, Krishnan further discloses detecting the change in the operating environment of the autonomous vehicle comprises detecting the change in the operating environment of the autonomous vehicle using an external sensor, different from the one or more sensors (¶157 and Fig. 22 - environment sensors include fog (2218), snow (2219) and rain (2220) sensors. Blinding (2221) sensors detect light that is blinding the driver, including sun low on the horizon, and high-beam headlights from vehicles coming from the opposite direction corresponding to the recited external sensors used to detect change in the operating environment different from the one or more sensors).

Regarding claim 5, Krishnan further discloses operating the at least one sensor using the predetermined field of view volume associated with the second ODD comprises operating the at least one sensor using a smaller field of view volume than when operating the at least one sensor using a predetermined field of view volume associated with the first ODD (¶297 - 297 – changing the scanning cone angle of LIDAR or changing zoom of a video camera corresponding to the recited operating sensor using a predetermined FOV volume associated with a second ODD where a zoomed camera is using a smaller FOV).

Regarding claim 10, Krishnan further discloses the memory has stored a plurality of operating environments of the autonomous vehicle and a mapping between each operating environment of the plurality of operating environments and a corresponding adjusted field of view volume for at least one sensor of the one or more sensors, and wherein adjusting the field of view volume based on the operating environment of the autonomous vehicle comprises selecting the corresponding adjusted field of view volume for the determined operating environment of the autonomous vehicle (¶297 – mapping for changing scanning cone angle based on obstructions or zooming camera based on human detection corresponding to the recited mapping between operating environments and corresponding adjusted field of views for the sensors based on the specific operating environment).

Regarding claim 11, Krishnan further discloses the plurality of operating environment of the autonomous vehicle comprise two or more of: (i) a default state, (ii) a clear weather state, (iii) a daytime operation state, (iv) a nighttime operation state, (v) a rainy weather state, (vi) a snowy weather state, (v) a foggy weather state, (viii) a state for a particular type of a road on which the autonomous vehicle is travelling, (ix) a state in which at least a threshold quantity of vehicles are on the road within a threshold distance from the autonomous vehicle or (x) a state in which at least one sensor of the one or more sensors has a sensor error (¶297 – regular operation corresponding to the recited (i) and road with undetected features on a sidewalk corresponding to the recited (ix), the “comprising two or more of” element teaches only two elements must be present).

Regarding claim 12, Krishnan further discloses the corresponding adjusted field of view volume is part of a corresponding set of adjusted field of view volumes comprising a respective adjusted field of view volume for each of a plurality of sensor types, and wherein the plurality of sensor types comprises two or more of: a LIDAR sensor, a radar sensor, or a camera (¶297 – adjusting scanning cone of LIDAR and zoom of camera corresponding to the recited adjusted FOV for different sensor types, the “comprising two or more of” element teaches only two elements must be present).

Regarding claim 15, Krishnan further discloses controlling the autonomous vehicle to operate using the at least one sensor having the adjusted field of view volume (¶297 – adjusting scanning cone of LIDAR and zoom of camera corresponding to the recited adjusted FOV for different sensor types).

Regarding claim 17, Krishnan further discloses controlling the autonomous vehicle to operate using the at least one sensor having the adjusted field of view volume comprises identifying sensor data corresponding to a parameter value greater than a maximum parameter value of the adjusted field of view volume (¶297 – identifying human features based on age detected in adjusted scanning cone corresponding to the recited parameter value where difference between child and adult corresponding to the recited maximum parameter value).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0156134), as applied to claim 1 above, in view of Li et al. (US 2013/0069773).

Regarding claim 4, Krishnan further discloses the external sensor is located remotely from the autonomous vehicle (¶135 and ¶165-167 - devices may from a remote information server to transmit special events/weather/traffic related situations) but does not disclose the external device is mounted to a roadway structure.
However, Li discloses an intelligent traffic safety system including a weather situation issued by roadside infrastructures to a vehicle on a section of the road corresponding to the recited external device is mounted to a roadway structure (¶44).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the roadside weather detection system in order to determine location based weather situations on a road (Li - ¶44).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0156134), as applied to claims 5 and 15 above, in view of Dolgov et al. (US 2014/0214255).

Regarding claim 6, Krishnan further discloses utilizing environmental conditions but does not explicitly disclose changing the sensor FOV based on weather however Dolgov discloses a system for modifying behavior of autonomous vehicles including the first ODD includes an environmental condition of a clear weather condition, and wherein the second ODD includes an environmental condition of one or more of a rainy condition, a foggy condition, or a snowy condition (¶62 – adapted models for computing the online field of view of the sensors based on fog density, rain intensity, ground wetness & reflectivity, sun intensity and direction, etc).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the weather conditions sensor adjustments of Dolgov in order to account for environmental impacts on sensor reliability (Dolgov - ¶62)

Regarding claim 16, Krishnan does not disclose ignoring sensor data beyond a certain range, azimuth, or elevation however Dolgov further discloses controlling the autonomous vehicle to operate using the at least one sensor having the adjusted field of view volume comprises ignoring sensor data corresponding to a range, azimuth, or elevation greater than a respective range, azimuth or elevation of the adjusted field of view volume (¶62 – reducing usable sensor range due to environmental conditions).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the weather conditions sensor adjustments of Dolgov in order to account for environmental impacts on sensor reliability (Dolgov - ¶62)

Claims 7 and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0156134), as applied to claims 1 and 9 above, in view of Fairfield et al. (US 2012/0310466).

Regarding claim 7, Krishnan does not explicitly disclose changing the sensor range based on time of day however Fairfield discloses a system of adjusting sensor fields including the first ODD includes a first time-of-day condition of a first time-of-day, and wherein the second ODD includes a second time-of-day condition of a second time-of-day different from the first time-of-day (¶56 – sensor field reduced based on bright sunlight corresponding to the recited time of day where different levels of sunlight corresponding to the recited different times of day).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the set of sensor adjustment of Fairfield in order to increase the accuracy of the sensors field (Fairfield - ¶53).

Regarding claim 13, Krishnan further discloses the one or more sensors comprises multiple sets of sensors, each having a respective sensor type (¶297 – adjusting scanning cone of LIDAR and zoom of camera corresponding to the recited adjusted FOV for different sensor types).
Krishnan does not disclose adjusting the FOV volume for all the sensors in the set of sensors however Fairfield further discloses wherein adjusting the field of view volume of the at least one sensor comprises adjusting a field of view volume of all sensors in at least one of the sets of sensors (¶53 - the object's presence may change the perception of one or more sensors where one or more sensors includes any configuration of the sensors disclosed therefor including adjusting all of the set of sensors).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the set of sensor adjustment of Fairfield in order to increase the accuracy of the sensors field (Fairfield - ¶53).

Regarding claim 14, Krishnan further discloses the multiple sets of sensors comprises two or more of: a set of LIDAR sensors, a set of radar sensors, or a set of cameras (¶297 – adjusting scanning cone of LIDAR and zoom of camera corresponding to the recited adjusted FOV for different sensor types, the “comprising two or more of” element teaches only two elements must be present).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0156134), as applied to claim 1 above, in view of Mihajlovic et al. (US 2020/0166636).

Regarding claim 8, Krishnan further discloses reacting to different traffic situations (¶140) but does not disclose varying the sensor FOV volume based on such.
However, Mihajlovic discloses a radar adjustment system including the first ODD includes a first traffic condition, and wherein the second ODD includes a second traffic condition different from the first traffic condition (¶96 - increase the sensitivity in the observing blind spot detector significantly and therefore improve the safety in the traffic where increasing the sensitivity based on traffic teaches at least two different traffic situations).
	It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the sensitivity adjustment system of Mihajlovic in order to increase visibility and improve system performance (Mihajlovic - ¶96).

Claim 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Krishnan (US 2019/0156134), as applied to claim 15 above, in view of Shtrom et al. (US 2019/0377814).

Regarding claim 18, Krishnan further discloses the at least one sensor comprises a LIDAR sensor, and wherein controlling the autonomous vehicle to operate using the at least one sensor having the adjusted field of view volume (¶297 – changing the scanning cone angle of LIDAR) but does not disclose changing the power level with the adjusted FOV.
However, Shtrom discloses a system for applying different sensor techniques including comprises controlling the sensor to acquire sensor data by transmitting one or more laser pulses having an adjusted power level associated with the adjusted field of view volume (¶71 - control engine 210 may increase a transmit power of radar signals based on an environmental condition (such as light intensity, e.g., a luminance level, a weather condition such as fog, a temperature, e.g., greater than 90 F, etc.), the combination of the LIDAR FOV adjustment of Krishnan with the radar power adjustment of Shtrom fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the adjustment features of Shtrom in order for an autonomous vehicle to correctly navigate in a wide variety of traffic and environmental conditions (including day, night, bad weather, congested traffic, etc.) (Shtrom - ¶4).

Regarding claim 19, Krishnan does not disclose changing a radar radio wave characteristic however Shtrom further discloses the at least one sensor comprises a radar sensor, and wherein controlling the autonomous vehicle to operate using the at least one sensor having the adjusted field of view volume comprises controlling the radar sensor to acquire sensor data by transmitting one or more radio waves having an adjusted radio wave characteristic associated with the adjusted field of view volume (¶71 – using  different filtering and/or a longer integration time for radar detection based on an environmental condition (such as light intensity, e.g., a luminance level, a weather condition such as fog, a temperature, e.g., greater than 90 F, etc.), the combination of the radar FOV adjustment of Krishnan with the radar power adjustment of Shtrom fully discloses the elements as claimed.).
It would have been obvious to one of ordinary skill in the art before the filing date to have combined the system for improving performance, reliability, learning and safety of autonomous vehicle sensors of Krishnan with the adjustment features of Shtrom in order for an autonomous vehicle to correctly navigate in a wide variety of traffic and environmental conditions (including day, night, bad weather, congested traffic, etc.) (Shtrom - ¶4).


Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Winter et al. (US 6,587,074) discloses a system of varying radar signals based on city traffic and based on driving speeds (Col. 1, line 53 – Col. 2, line 14).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Matthew J Reda whose telephone number is (408)918-7573.  The examiner can normally be reached on Monday - Friday 7-4 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/BEHRANG BADII/Primary Examiner, Art Unit 3665